COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Norfolk, Virginia


COMMONWEALTH OF VIRGINIA
                                            MEMORANDUM OPINION * BY
v.   Record No. 2626-98-1                JUDGE JERE M. H. WILLIS, JR.
                                                  MAY 28, 1999
MARK EDWARD REYNOLDS


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                   Jerome James, Judge Designate

             Marla Graff Decker, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellant.

             Earle C. Mobley (Marcus, Santoro, Kozak &
             Melvin, on brief), for appellee.


     The Commonwealth appeals a pretrial order suppressing

evidence obtained during an investigative stop of a car driven

by Mark Edward Reynolds.     It contends the trial court erred in

concluding that the stop violated the Fourth Amendment’s

guarantees against unreasonable searches and seizures.       We

disagree and affirm the trial court’s judgment.

     Upon appeal from an order granting a motion to suppress,

the Commonwealth must show the trial court’s decision was

erroneous.     See Freeman v. Commonwealth, 20 Va. App. 658, 660,

460 S.E.2d 261, 262 (1995).     We will not disturb the trial



    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
court’s ruling unless it is plainly wrong or without evidence to

support it.   See id.

     As Reynolds, heading north, approached the intersection, he

engaged his left-turn signal, proceeded to the northern edge of

the break in the median, brought his vehicle to a stop

approximately one foot from the curb of the northern median, and

placed the front end of his vehicle across the yellow line of

the left-turn lane of southbound traffic.   Although the

intersection was marked with two “no U-turn” signs, nothing

prohibited a left turn onto the entrance ramp to Interstate 264,

which was accessible from the position of Reynolds’ vehicle at

the time of the stop.   Thus, Officer Laskey lacked sufficient

basis upon which to conclude that Reynolds was about to make an

illegal U-turn into the southbound lanes of Frederick Boulevard

rather than a legal left turn onto the entrance ramp.    We cannot

conclude, therefore, that the trial court’s finding that

Reynolds could have turned legally onto the entrance ramp was

clearly erroneous, and we decline to disturb that finding on

appeal.

     Laskey’s erroneous belief that Reynolds illegally crossed

the yellow line of the oncoming turn lane constituted an

insufficient basis for the stop of Reynolds’ vehicle.    A police

officer may stop a motor vehicle for investigatory purposes if

the officer possesses a reasonable suspicion based on

articulable facts that either the vehicle or an occupant is

                               - 2 -
subject to seizure for violation of law.    See Jackson v.

Commonwealth, 22 Va. App. 347, 353, 470 S.E.2d 138, 141 (1996).

Contrary to Laskey’s belief, it was not unlawful for Reynolds to

cross the yellow line of the oncoming turn lane for the purpose

of turning left onto the entrance ramp.    See Code § 46.2-804(6).

An officer’s mistaken belief as to the law will not support a

finding of probable cause or reasonable suspicion.    See Ford v.

City of Newport News, 23 Va. App. 137, 145, 474 S.E.2d 848,

851-52 (1996).

     The evidence supports the trial court’s holding that the

police lacked a factual basis for a reasonable suspicion that

Reynolds was engaged in, or was about to engage in, illegal

activity.   Thus, the traffic stop was an unreasonable seizure in

violation of the Fourth Amendment.

     The judgment of the trial court is affirmed.

                                                         Affirmed.




                               - 3 -
Annunziata, J., dissenting.

     I dissent because, contrary to the majority, I find that

the defendant could not have turned onto the entrance ramp to

Interstate 264 from his position without completing an illegal

U-turn on Frederick Boulevard.

     A U-turn is defined as a turn “by a vehicle traveling along

one side of a way by crossing the lane of oncoming traffic and

turning into and proceeding along a lane on the other side of

the way in a direction exactly opposite to the direction of

movement at the start of the turn.”      Webster’s Third New

International Dictionary 2526 (1981).     Officer Laskey testified

that, because the defendant had driven “too far” north, the

defendant could not have reached the entrance ramp without

“looping around,” entering the lanes of southbound traffic on

Frederick, and returning to the ramp.     The pictures introduced

as exhibits support the conclusion that the defendant would have

had to turn his vehicle into southbound traffic on Frederick,

albeit briefly, before reaching the beginning of the entrance

ramp to Interstate 264.

     Based on this evidence, I believe the trial court’s

determination that the defendant could have legally turned left

onto the entrance ramp was clearly erroneous.     Because the

evidence supports Officer Laskey’s reasonably articulated

suspicion that the defendant was about to make an illegal

U-turn, I would hold that the stop was justified and reverse the

                                 - 4 -
denial of the defendant’s suppression motion.   See Layne v.

Commonwealth, 15 Va. App. 23, 25, 421 S.E.2d 215, 216 (1992).




                              - 5 -